Olxvee, Chief Judge:
The above-enumerated appeal for reap-praisement has been submitted for decision upon stipulation of counsel.
On the agreed facts, I find that export value, as defined in section 402(d), Tariff Act of 1930, as it existed prior to the effective date of the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the merchandise involved and that such values were the unit prices noted in red ink, net, packed, exclusive of the amounts noted on the invoice under the heading “Actual charges.”
Judgment will issue accordingly.